Citation Nr: 1627318	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  07-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation based on entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to death pension benefits.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1965 to August 1967.  He died in May 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the VA Regional Office (RO) in Waco, Texas.

In July 2007, the RO notified the appellant of the decision denying her claim for "Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits", in effect, denying the appellant recognition as the Veteran's surviving spouse for VA benefit purposes.  The appellant initiated an appeal to the Board by filing a timely notice of disagreement in August 2007.  In the October 2007 statement of the case, the RO addressed the issue of entitlement to recognition of the appellant as the surviving spouse of the Veteran for VA benefits.  The appellant filed a substantive appeal in November 2007, perfecting her appeal.  

In June 2011 the appellant testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  In a March 2012 decision, the Board found that the appellant is the Veteran's surviving spouse for VA benefits purposes and in light of this finding, remanded the issues of entitlement to dependency and indemnity compensation, death pension benefits and accrued benefits for adjudication.  

In a May 2012 decision, the RO granted entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  The Board notes that the monthly compensation rate for DIC benefits is the same whether those benefits are paid based on entitlement under section 1318 or whether they are paid based on entitlement to service connection for the cause of the Veteran's death.  Consequently, the appellant is advised that the granting of service connection for the cause of death in the decision below will not result in payment to the appellant of any additional monthly compensation.  However, this grant could potentially entitle the appellant to at least one ancillary benefit that is not available to her based on the award of DIC benefits under section 1318.  See e.g. 38 U.S.C.A. § 2307.  (Notably, the Board is not making a finding as to whether the appellant is entitled to any such ancillary benefit).  Thus, to ensure appropriate due process, the Board will not consider the claim for service connection for the cause of death as moot and will proceed to issue a favorable decision on the merits.

The claims listed on the title page above represent the only matters for which the appellant has perfected an appeal to the Board.  Thus, the decision below will appropriately address these claims.       


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in May 2007; end stage liver disease due to alcohol use was listed as the cause of death.  

2.  The evidence reasonably shows that the Veteran's death-causing alcohol use resulted, at least in part, from his PTSD.

3.  The evidence is at least in equipoise as to whether the Veteran's PTSD contributed substantially or materially to cause his death by resulting in the alcohol use that caused his end stage liver disease.  

4.  The award of service-connection for the cause of the Veteran's death provides a greater benefit than would an award of non-service connected death pension.  

5. At the time of the Veteran's death, he had no VA benefits that were due and unpaid, and no pending claims for entitlement to VA disability compensation or other VA benefits beyond those that were established.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
 §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).
 
 2.  As the greater benefit of service connection for the cause of death has already been awarded, the claim for death pension benefits is without legal merit.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 3.152 (2015).

3.  In the absence of VA benefits claimed and due and unpaid to the Veteran at the time of his death, no benefits were accrued for payment to the appellant or other survivor.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the instant case, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to the claims for death pension and accrued benefits as they turn on matters of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to determinations based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Thus any deficiency in VA's VCAA notice or development action in relation to these claims is harmless error.

Also, given the favorable outcome detailed below in regard to the claim for service connection for the cause of death, an assessment of VA's duties under the VCAA in relation to this claim is not necessary.

II.  Analysis

A.  Service connection for the cause of death

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

In a July 1992 rating decision, the Veteran was awarded service connection for PTSD based on his service in Vietnam, including experiencing the bombing of the Metropole Hotel in Saigon in December 1965.  As of December 31, 1991, he was assigned a total, 100 percent rating for this disability.  The Veteran's May 2007 death certificate does not list PTSD as a cause of death or contributing cause of death but does show end stage liver disease due to alcohol use as the cause of death.  Also, a number of the earlier psychiatric examinations of record tend to indicate that the Veteran began drinking heavily after his return from Vietnam as an attempt to ameliorate his PTSD symptoms, including flashbacks and nightmares.  See e.g. September 1992 inpatient discharge summary from the Topeka Kansas VA Medical Center (VAMC) and VA examination reports from August 1994 and June 1995.  Thus, this evidence tends to indicate that the Veteran's alcoholism resulted at least in part from his PTSD. 

In an April 2013 opinion, a VA psychologist did indicate that there was no evidence to which she had access that supported a relationship between the Veteran's drinking and his PTSD.  However, it is clear from this opinion that the psychologist was not able to review the earlier psychiatric examination reports mentioned above and thus was not able to discern whether or not the Veteran's alcohol use was actually an effort to curb his PTSD symptomtatology.  The Board notes that compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  Willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).  However, service connection may be established for alcohol abuse secondary to a service-connected disability.  38 C.F.R. § 3.310.  Given the incomplete review by the VA psychologist and the indications of a causal relationship between the PTSD and the alcohol use present in the earlier psychiatric reports, the overall weight of the evidence indicates that the Veteran's alcohol use resulted, at least in part, from his PTSD and may be considered as having been secondary to the PTSD.  See 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order).  Consequently, given that this alcohol use is shown to have resulted in the death-causing end stage liver disease, the evidence is at least in equipoise as to whether PTSD contributed substantially or materially to cause the Veteran's death by resulting in the alcohol use that caused his end stage liver disease.  Accordingly, resolving any reasonable doubt in the appellant's favor, the service-connected PTSD at least contributed to cause the Veteran's death.  38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312.  

B.  Death pension

Generally, VA may consider a claimant for an award of compensation or for an award of pension but the greater benefit will be awarded unless the claimant requests otherwise.  38 C.F.R. § 3.151(a).  In this case, the appellant has been awarded dependency and indemnity compensation based on entitlement to service connection for the cause of the Veteran's death.  This DIC award is a greater benefit than entitlement to death pension and the appellant has not asked to receive the lesser benefit of death pension in lieu of DIC.  Accordingly, the claim for entitlement to death pension is considered moot and must be dismissed.  


C.  Accrued benefits

The appellant is seeking any accrued benefits claimed as due and unpaid to the Veteran.  Upon the death of an individual receiving VA benefits payments, certain persons, including the surviving spouse, shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death, under existing ratings or decisions or based on evidence in the file at the date of death, which were due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

For a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that this conclusion was consistent with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996), which stated that a consequence of the derivative nature of a surviving spouse's entitlement to a veteran's accrued benefits is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive her or his own application.  Zevalkink at 1300.

In this case, there is no indication in the record that the Veteran had any claims pending at the time of his death and the appellant has not specifically alleged the presence of any such claims.   Also, there is no indication that there were any benefits due to the Veteran but unpaid at the time of his death.  Without a claim for benefits for the Veteran pending at the time of his death, there is no basis for awarding any accrued benefits to the appellant and this claim must be denied as a matter of law.  38 C.F.R. § 3.1000(a);  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

(The Order follows on the next page.)


ORDER

Dependency and indemnity compensation based on service connection for the cause of the Veteran's death is granted subject to the regulations governing the payment of monetary awards.

Entitlement to death pension benefits is dismissed.

 Entitlement to accrued benefits is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


